PER CURIAM.
This is an appeal from a judgment and sentence following appellant’s conviction for second degree murder.
Among the points raised on appeal is a challenge to the constitutionality of Section 947.16(3), Florida Statutes (1979) which authorizes the trial court to retain jurisdiction over a defendant sentenced to imprisonment for the first one-third of the term of imprisonment. However, the record reveals and the appellant concedes that absolutely no objection of any kind or at any time was made to such action in the trial court. See Williams v. State, 378 So.2d 837 (Fla. 1st DCA 1979). Accordingly, we do not believe the appellant has properly preserved his challenge to the statute. This decision is rendered, however, without prejudice to the appellant to challenge the statute should his term of incarceration actually be affected by any action taken by the trial court pursuant to its retention of jurisdiction.
We have reviewed the other points raised on appeal and find them to be without merit. Accordingly, the judgment and sentence of the trial court are affirmed.
ANSTEAD, BERANEK and HERSEY, JJ., concur.